Citation Nr: 0415584	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original evaluation for 
coronary artery disease, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased original evaluation for 
bilateral hearing loss, currently rated as 0 percent 
disabling.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for residuals of a 
right shoulder injury, claimed as a rotator cuff tear.

5.  Entitlement to service connection for a left shoulder 
disability, claimed as bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from February 1966 to 
January 1968 and from April 1972 to October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on December 9, 
2003 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims for increased 
ratings and service connection to be granted.  The 
notification should also inform the veteran what evidence he 
needs to obtain, what actions the RO will take, and ask him 
to submit all available evidence, as well as ensure that all 
other appropriate actions under the VCAA have been taken.

The record indicates that the veteran has been awarded Social 
Security Disability benefits.  The RO must contact the Social 
Security Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran has stated that he was treated at McDonald Army 
Community Hospital at Fort Eustis, Virginia from 1990 to 
1995.  The RO should attempt to obtain all available 
treatment records from that facility.

The record is unclear to what extent the veteran suffers from 
diabetes, a right shoulder disability, and a left shoulder 
disability, and whether any of these disabilities are related 
to service.  The veteran should be provided VA examinations 
to determine the diagnosis and etiology of his disabilities, 
if any.  In addition, the veteran has asserted that his 
coronary artery disease, and bilateral hearing loss have 
worsened since his last VA examination in January 2002.  The 
RO should schedule examinations to determine the nature and 
extent of these two disabilities.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for increased ratings and service 
connection to be granted.  In addition, 
the RO should ensure that the veteran is 
notified what action he must take and 
what action the RO will take on his 
claims, and he must be asked to provide 
all available information.  The RO should 
ensure that all requirements of 
notification under the VCAA have been 
met.

2.  The RO should obtain all available 
treatment records from McDonald Army 
Community Hospital at Fort Eustis 
Virginia, dated from 1990 to 1995.  If no 
records are available, the RO should ask 
for written confirmation of that fact.

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

4.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain if the veteran suffers from 
left or right shoulder disabilities, and 
if so, whether or not they are related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder thoroughly, including 
the service medical records, the private 
and VA medical records, and the records 
from the Social Security Administration.  
The examiner should specifically review 
the service medical records from November 
1982 showing right shoulder complaints, 
September 1987 showing left shoulder 
complaints, and the veteran's June 1990 
report of medical history indicating 
complaints regarding his left shoulder.  
If a left or right shoulder disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
disability, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

5.  The RO should schedule the veteran 
for an examination in order to ascertain 
if the veteran suffers from diabetes, and 
if so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder thoroughly, including 
the service medical records, the private 
and VA medical records, and the Social 
Security records.  The examiner should 
specifically review the service medical 
records from June 1990 showing a lab 
finding of 102 for glucose, and records 
from April 1992 from McDonald Army 
Community Hospital showing elevated blood 
sugar levels. If diabetes is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's disability, if 
any, was initially manifested during 
service or, within one year of service, 
or was otherwise caused by or aggravated 
by service.  A complete rationale for any 
opinion offered should be included.

6.  The RO should schedule the veteran 
for an audiological examination in order 
to ascertain the extent of his current 
disability due to hearing loss.  
Audiometric testing should be conducted 
as well as word recognition testing.

7.  The RO should schedule the veteran 
for an examination to determine the 
current extent of his disability due to 
coronary artery disease.  The examiner 
should conduct all indicated tests.  The 
examiner should comment on the veteran's 
symptoms such as dyspnea, fatigue, 
angina, dizziness, syncope, or left 
ventricular function with an ejection 
fraction noted.  The examiner should 
relate these symptoms to specific 
workload levels in terms of METs.  The 
examiner should conduct all tests 
necessary including x-rays, 
electrocardiogram, or echocardiogram as 
indicated.  The claims folder should be 
made available to the examiner for 
review.

8.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


